UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 00-4027
NATHANIEL SULUKI,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
            Richard L. Williams, Senior District Judge.
                           (CR-99-109)

                      Submitted: October 20, 2000

                      Decided: November 6, 2000

      Before WILKINS and NIEMEYER, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed in part, vacated in part, and remanded by unpublished per
curiam opinion.


                              COUNSEL

Christopher F. Cowan, COWAN, NORTH & LAFRATTA, L.L.P.,
Richmond, Virginia, for Appellant. Helen F. Fahey, United States
Attorney, Michael C. Wallace, Sr., Assistant United States Attorney,
Richmond, Virginia, for Appellee.
2                      UNITED STATES v. SULUKI

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Nathaniel Suluki appeals his convictions and 120-month sentence
for possession with intent to distribute heroin and cocaine base
(counts one and three) and possession of heroin and cocaine base
(counts two and four). The court sentenced Suluki to three 120-month
concurrent prison terms for his possession of cocaine base and posses-
sion with intent to distribute convictions and to a twelve-month con-
current term on his conviction for possession of heroin. Suluki was
also sentenced to concurrent supervised release terms of five years on
counts one and three, three years on count four, and one year on count
two. Finally, the district court imposed a $25 assessment on the pos-
session of cocaine base count and a $100 assessment for each of the
remaining counts, for a total of $325. For the reasons that follow, we
affirm in part, vacate in part, and remand for resentencing.

   Suluki challenges his convictions on the ground that the evidence
was insufficient. In reviewing the sufficiency of the evidence, the rel-
evant question is not whether the court is convinced of guilt beyond
a reasonable doubt, but rather whether the evidence, when viewed in
the light most favorable to the government, was sufficient for a ratio-
nal trier of fact to have found the essential elements of the crime
beyond a reasonable doubt. See United States v. Burgos, 94 F.3d 849,
862-63 (4th Cir. 1996) (en banc).

   Specifically, Suluki claims that there was insufficient evidence to
support his convictions for possession with intent to distribute due to
a lack of evidence of his intent. Regarding the cocaine base, the Gov-
ernment presented evidence that Suluki possessed 14.069 grams. This
evidence, alone, was sufficient to show intent to distribute. See United
States v. Bell, 954 F.2d 232, 235 (4th Cir. 1992) (thirteen plus grams
of cocaine base was a sufficient quantity to support an inference of
intent to distribute). Turning to the heroin count, Suluki possessed
                       UNITED STATES v. SULUKI                         3

only 3.523 grams of heroin. However, the heroin was packaged in two
separate plastic bags, and an officer testified that the amount of heroin
was inconsistent with personal use. In addition, Suluki was found in
possession of a substantial amount of cocaine base, packaged for sale,
as well as a firearm, two pagers, a scale, and a large amount of
money. Thus, we find that the evidence was sufficient. See United
States v. Franklin, 728 F.2d 994, 999 (8th Cir. 1984) (small amount
of drugs does not preclude a finding of intent to distribute when addi-
tional circumstances evidence such an intent).

   Suluki also alleges that there was insufficient evidence to convict
him on any of the counts because no reasonable juror could think that
he was not framed. However, the officers testified that they found the
drugs on Suluki. While Suluki’s witnesses supported Suluki’s theory,
the jury clearly rejected Suluki’s defense, and we will not review the
jury’s credibility determinations. See Mazzell v. Evatt, 88 F.3d 263,
270-71 (4th Cir. 1996).

   Next, Suluki asserts that the district court should have merged the
lesser included offenses of simple possession into the convictions for
possession with intent to distribute because the cocaine base offenses
were based on the same 14.069 grams of cocaine base and the heroin
offenses were likewise based on the same 3.523 grams of heroin; oth-
erwise, Suluki argues, the district court punished him twice in viola-
tion of the Double Jeopardy Clause. The government agrees. We
therefore vacate Suluki’s convictions under counts two and four for
possession of heroin and cocaine base.

   In conclusion, we affirm Suluki’s convictions for possession with
intent to distribute heroin (count one) and possession with intent to
distribute cocaine base (count three). We vacate Suluki’s convictions
for possession of heroin (count two) and possession of cocaine base
(count four). Finally, because Suluki was sentenced on the basis of
four counts and was directed to pay a special assessment for each
count, we vacate his sentence and remand for resentencing. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                         AFFIRMED IN PART, VACATED IN PART,
                                             AND REMANDED